Opinion issued October 9, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00265-CV
____________

IN THE INTEREST OF A.C.R., A CHILD



On Appeal from the County Court at Law No. 2
Johnson County, Texas
Trial Court Cause No. D200600181



MEMORANDUM  OPINION
	Appellant has filed an unopposed motion to dismiss her appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.